On Petition for Rehearing
In the petition for rehearing and on re-argument, it was argued for the first time that the appellants do object strenuously to the appraiser’s report. The appraiser’s report was not a part of the settled statement of the case. It now appears that it was not made a part of the record in the trial court. The appellants say that it is an unsworn statement made by a person not provided for in the law and relates only to land values.
They further argue that they have been deprived of due process of law because they were not granted an opportunity in the trial court to make their objection to the appraiser’s report and because the trial court partitioned the land on a basis other than a referee’s report, without giving the appellants an opportunity to submit testimony relative to the division of the property after the undivided interests were determined.
Without determining whether this constitutes a lack of due process of law, we conclude that the requirements of our statutes have not been satisfied. We reach this conclusion in light of the objections now made to the appraiser’s report, recognizing that the trial court must have leaned heavily on the report because of the sketchiness of evidence relative to the division of the land.
The judgment of the trial court is therefore modified. The part of the judgment which determined the undivided interests of the parties is affirmed; the part which made the partition of the land is reversed. The case is remanded with instructions to the trial court to request a report from the referee appointed or to terminate his ap*596pointment and appoint a new referee or referees pursuant to law, so that the court may receive a referee’s or referees’ report. If the appraiser’s report is to be used by the referee or referees, it should be made a part of the record.
Although our statute providing for the referee’s report (§ 32-16-14, N.D.C.C.) does not specifically provide for a hearing on the report, we suggest that a hearing on the report he held if a motion therefore is properly made.
In this connection we note that California, whence our statute is derived, amended its statute by adding the following:
§ 765. Report of Referees.
* * * Any party to the action, after giving at least ten days’ notice in writing to the other parties who have appeared therein of his intention to do so, may move the court to confirm, change, modify, or set aside such report.
West’s Ann.Cal.Code, Civil Procedure.
Because of our decision remanding the case with instructions, we deem the appellants’ third specification of error — that the court erred in decreeing a partition rather than a sale — indeterminable at this time.
STRUTZ, TEIGEN and KNUDSON, JJ., concur.
BURKE, C. J., did not participate.